Reasons For Allowance
Claims 1, 3-9, 12-16, 18, 19, 26, 28, 30, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a first DC-DC converter coupled to a first output voltage line associated with a first set of frequency bands; a second DC-DC converter coupled to a second output voltage line associated with a second set of frequency bands; a first set of switches associated with the first DC-DC converter, and a second set of switches associated with the second DC-DC converter, the first DC-DC converter and the second DC-DC converter coupled to a third output voltage line configured to provide a combined output voltage from the first DC-DC converter and the second DC-DC converter, output from the first DC-DC converter directly connected to the third output voltage line, output from the second DC-DC converter directly connected to the third output voltage line, the first output voltage line associated with a high-band power amplifier, the second output voltage line associated with a low-band power amplifier, the third output voltage line associated with a mid-band power amplifier.”.	Regarding claim 26, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a first DC-DC converter with a first set of switches, coupled to a first output voltage line associated with a first set of frequency bands; a second DC-DC converter with a second set of switches, coupled to a second output voltage line associated with a second set of frequency bands; and a controller configured to toggle one or more switches of the first set of switches and toggle one or more switches of the second set of switches, the first DC-DC converter and the second DC-DC converter coupled to a third output voltage line configured to provide a combined output voltage from the first DC- DC converter and the second DC-DC converter, output from the first DC-DC converter directly connected to the third output voltage line, output from the second DC-DC converter directly connected to the third output voltage line, the first output voltage line associated with a high-band power amplifier, the second output voltage associated with a low-band power amplifier, the third output voltage line associated with a mid-band power amplifier.”.	Regarding claim 28, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…a first DC-DC converter coupled to a first output voltage line associated with a first set of frequency bands, a second DC-DC converter coupled to a second output voltage line associated with a second set of frequency bands, a first set of switches associated with the first DC-DC converter, and a second set of switches associated with the second DC- DC converter, the first DC-DC converter and the second DC-DC converter coupled to a third output voltage line configured to provide a combined output voltage from the first DC-DC converter and the second DC-DC converter, output from the first DC-DC converter directly connected to the third output voltage line, output from the second DC-DC converter directly connected to the third output voltage line, the first output voltage line associated with a high-band power amplifier, the second output voltage line associated with a low-band power amplifier, the third output voltage line associated with a mid-band power amplifier;…”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838